Opinion by
Rice, ,P. J.,
The proceedings in this case were substantially the same as in the case of the division of the north ward of the borough in which we herewith file an opinion. The proceedings were had and the final order was made at the same time as in that case. The order divides the south ward of the borough into three election districts described substantially as follows: District No. 1, all that part of the ward lying south of Main or 'High, street and east of Morgan street; district No. 2, all that part of the ward lying south of Main or High street and bounded by Morgan street on the east and Morris on the west; district No. 8, all that part of the ward lying south of Main or High street and west of Morris street. The principal objection urged against this description is that it fails to include all of the south ward in one or the other of the three districts. This objection •is based on the allegation that Main or High street does not form the entire boundary of the ward on the north. We will not encumber this opinion with a discussion of the opposing allegations with regard to the question of the true location of the northern boundary of the ward. In order, however, that our order and decree shall not be misunderstood it will be well to say that if the fact be as alleged by the appellant the objection based thereon is a meritorious one, and the defect in the *534order is one that in the interest of the public and the voters should be corrected. It is apparent, however, from the suggestions and considerations that we have referred to in our opinion in the north ward case that we cannot review the action of the court upon these questions of fact, but that as suggested there we are bound to assume the facts to be as affirmatively asserted or clearly implied in the order, and determine the question as to the sufficiency of the order in point of law upon that assumption. This being so we find no error in this record which would warrant us in reversing or setting aside the proceedings. In other words, if a mistake has been made it is a mistake which is not in our power to correct. The order is affirmed.